IN THE SUPREME COURT OF THE STATE OF NEVADA


                BRYAN PHILLIP BONHAM,                                    No. 84177
                                  Appellant,
                              vs.
                THE STATE OF NEVADA; THE STATE                               FILE
                OF NEVADA DEPARTMENT OF
                CORRECTIONS; M. MINEV; B.                                    FEB 1 1 2022
                FAULKNER; N. PERET; AND                                     ELIZABETH A. BROWN
                                                                          CLERK OF SUPREME COURT
                GREGORY BRIAN,
                                                                              DEPUTY CLERK
                                  Res • ondents.

                                      ORDER DISMISSING APPEAL

                            This is a pro se appeal. Eighth Judicial District Court, Clark
                County; Elham Roohani, Judge.
                            Review of the notice of appeal and other documents before this
                court reveals a jurisdictional defect. Appellant states in his notice of appeal
                that he challenges a district court order dismissing case, purportedly
                entered on January 7, 2022. However, it does not appear that any written
                order was entered by the district court on January 7, 2022. And the district
                court's January 7, 2022, minute order is not appealable.' State, Div. of
                Child and Family Serv's v. Eighth Judicial Dist. Court, 120 Nev. 445, 454,
                92 P.3d 1239, 1245 (2004) ([D]ispositional court orders that are not
                administrative in nature, but deal with the procedural posture or merits of
                the underlying controversy, must be written, signed, and filed before they
                become effective"). As appellant fails to identify an appealable order, see



                      'It does not appear from the district court minutes that appellant's
                case was orally dismissed on January 7, 2022, as appellant suggests.
                Rather, it appears the district court gave appellant until March 11, 2022, to
SUPREME COURT
                effectuate service on all defendants below.
        OF
     NEVADA

(0) 1947A
                Brown v. MHC Stagecoach, LLC, 129 Nev. 343, 345, 301 P.3d 850, 851
                (2013) (this court "may only consider appeals authorized by statute or court
                rule"), this court
                             ORDERS this appeal DISMISSED.


                                                •




                                                                  , J-
                                        Hardesty


                                           J.                                         j.
                Stiglich                                  Herndon




                cc:   Hon. Elham Roohani, District Judge
                      Bryan Phillip Bonham
                      Attorney General/Carson City
                      Bob Faulkner
                      Gregory Brian
                      Michael Minev
                      N. Peret
                      Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA


(0) I947A